Case 19-01030-JMC-7A   Doc 16   Filed 05/21/19   EOD 05/21/19 15:29:16   Pg 1 of 6
Case 19-01030-JMC-7A   Doc 16   Filed 05/21/19   EOD 05/21/19 15:29:16   Pg 2 of 6




                                                                   5/13/19
Case 19-01030-JMC-7A   Doc 16   Filed 05/21/19   EOD 05/21/19 15:29:16   Pg 3 of 6
Case 19-01030-JMC-7A   Doc 16   Filed 05/21/19   EOD 05/21/19 15:29:16   Pg 4 of 6
Case 19-01030-JMC-7A   Doc 16   Filed 05/21/19   EOD 05/21/19 15:29:16   Pg 5 of 6
Case 19-01030-JMC-7A   Doc 16   Filed 05/21/19   EOD 05/21/19 15:29:16   Pg 6 of 6




                                                                    05/13/19
